              EXHIBIT 3




Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 1 of 9
"pretzel crisps" - Google Search                                                                                   https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...




                          All      Shopping        Images          News    Videos       More                      Settings      Tools


                          About 319,000 results (0.54 seconds)


                          Pretzel Crisps - Healthy Pretzel Snacks in a Variety of Flavors                                                See "pretzel crisps"   Sponsored

                          pretzelcrisps.com/
                          Pretzel Crisps is a modern twist on an old favorite snack. All the flavor & crunch of a regular pretzel, but
                          lighter, crispier, & more versatile.

                                Flavors                                               Everything
                                The perfect dippable, topable,                        Everything Pretzel Crisps® flavor are
                                pairable pretzel is now even ...                      sprinkled generously with ...

                                Where To Buy                                          Original
                                Can't make it to the store? Shop                      Original Pretzel Crisps® give you that
                                online. Where to buy. BESbswy ...                     satisfying, hearty crunch in ...

                                Recipes                                               Buffalo Wing                                           More on Google
                                Flavors · Recipes · About · Press ·                   Buffalo Wing Pretzel Crisps® flavor is
                                Blog · Careers · Privacy Policy ...                   a crowd pleaser! Everyone ...

                                More results from pretzelcrisps.com »



                          Images for "pretzel crisps"




                                More images for "pretzel crisps"                                                   Report images



                          Amazon.com: Snack Factory Original Pretzel Crisp, 32 Ounce
                          https://www.amazon.com/Snack-Factory-Original-Pretzel-Crisp/dp/B001RIXSNK
                          Snack Factory Pretzel Crisps, Dark Chocolate Crunch, 18 Ounce ... Snack Factory Deli Style Pretzel
                          Crisps 3 Flavor Variety Bundle: (1) Everything, (1) Garlic…


                          Amazon.com: Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack ...
                          https://www.amazon.com/Snack-Factory-Pretzel-Crisps-Original/dp/B00WMBP1DQ
                                    Rating: 4.3 - 95 reviews
                          Shop Snack Factory Pretzel Crisps, Original, 1.5 Ounce (Pack of 24) and other Snack Foods at
                          Amazon.com. Free Shipping on Eligible Items.


                          Pretzel Crisps - Home | Facebook
                          https://www.facebook.com › Places › Hanover, Pennsylvania
                          Pretzel Crisps, Hanover, Pennsylvania. 497006 likes · 11233 talking about this. We're Snack Geniuses.


                          Snack Factory - Pretzel Crisps, Pita & Tortilla Chips
                          https://snackfactory.com/
                          Rethink Your Snack! Snack Factory® has created the perfect snacking lineup, whether you're
                          entertaining or on-the-go. Crunch'em. Crack'em. Dip-em. Stack'em ...


                          Snack Factory Pretzel Crisps, Original, 7.2 Oz - Walmart.com
                          https://www.walmart.com/ip/Snack-Factory-Pretzel-Crisps-Original-7-2.../10451391
                                     Rating: 4.8 - 19 reviews - $2.14 - In stock
                          Free 2-day shipping on qualified orders over $35. Buy Snack Factory Pretzel Crisps, Original, 7.2 Oz at
                          Walmart.com.



                          Pretzel Crisps® (@PretzelCrisps) · Twitter
                          https://twitter.com/PretzelCrisps




                                View on Twitter



                          Snack Factory Pretzel Crisps Original (30 oz.) - Sam's Club
                          https://www.samsclub.com › Sam’s Club › Grocery
                          Perfectly salted pretzel crisps with a satisfying, hearty crunch; Versatile shape that's dippable,
                          spreadable and deliciously snackable; Great gourmet taste from ...


                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 2 of 9

1 of 8                                                                                                                                                             10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                                    https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          Pretzel Crisps, Pretzel Crackers Deli Style Original - Wegmans
                          https://www.wegmans.com/.../pretzel-crisps-pretzel-crackers-deli-style-original.html
                          Pretzel Crisps are a modern twist on an old favorite. They're the best part of the pretzel--all the flavor
                          and crunch you love--but with lighter, crispier, and more ...


                          PepsiCo and Snyder's-Lance face off over 'Pretzel Crisps' trademark
                          https://www.bakeryandsnacks.com/.../PepsiCo-and-Snyder-s-Lance-face-off-over-Pret...
                          Sep 15, 2017 - The TTAB has again ruled 'pretzel crisps' is a generic term and ... 2004: PV launched
                          Pretzel Crisps, a line of chip-pretzel-cracker hybrids.



                          Videos




                          Pretzel Crisps Original Deli Style Pretzel Crackers from Food Lion ...
                          https://www.instacart.com › Food Lion › Snacks › Chips & Pretzels
                          Buy Pretzel Crisps Original Deli Style Pretzel Crackers from Food Lion online and have it delivered to
                          your door in 1 hour. Your first delivery is free. Try it today!


                          Snack Factory Original Deli Style Pretzel Crisps - 1.5oz : Target
                          https://www.target.com › Grocery › Chips, Snacks & Cookies › Popcorn & Pretzels
                          $1.00 - In stock
                          Perfectly salted Original Pretzel Crisps give you that satisfying, hearty crunch in a versatile shape that's
                          dippable, spreadable, and delicious! Try with salsa ...


                          Snack Factory Pretzel Crisps Original 7.2 oz | Meijer.com
                          https://www.meijer.com/product/grocery/deli/...pretzel-crisps-72.../4950800600.uts
                          $2.99
                          Since 2004, Snack Factory Pretzel Crisps® (www.PretzelCrisps.com) have reinvented the pretzel
                          category winning the hearts and taste buds of snackers ...


                          Pretzel Crisps Everything Deli Style Pretzel Crackers 7.20 oz ShopRite
                          www.shoprite.com › ... › Chips, Pretzels, & Popcorn › Chips - Potato
                          Pretzel Crisps Everything Deli Style Pretzel Crackers Resealable for freshness. All natural. Baked.
                          Kosher Pareve. at ShopRite.


                          Snack Factory Everything Deli Style Pretzel Crisps ‑ Shop Chips at H ...
                          https://www.heb.com/product-detail/snack-factory...deli...pretzel-crisps/1071970
                          $2.08 - In stock
                          Shop Snack Factory Everything Deli Style Pretzel Crisps - compare prices, read reviews, add to
                          shopping list, get product info, or find in store. Many products ...


                          The Snack Factory Pretzel Crisps Everything | Walgreens
                          https://www.walgreens.com › Shop › Grocery › Snacks › Chips, Dips & Pretzels
                          A modern twist on an old favorite. They're the best part of the pretzel - all the flavor and crunch you love
                          - but lighter, crispier and more versatile than ever before.


                          Pretzel Crisps - Convenience Store Decisions
                          https://cstoredecisions.com › New Products
                          Aug 15, 2018 - Snack Factory, a recent addition to The Campbell Soup Co.'s snack portfolio, has
                          launched two new flavorful additions to its Pretzel Crisps ...


                          Snack Factory Expands Line Of Thin And Crunchy Pretzel Crisps With ...
                          https://www.prnewswire.com/.../snack-factory-expands-line-of-thin-and-crunchy-pret...
                          Jun 13, 2018 - Snack Factory® Pretzel Crisps® are on a mission to make snackers nationwide "
                          Rethink Your Pretzel®" with these new savory and sweet ...


                          Pretzel Crisps Pretzel Crackers, Deli Style, Original : Publix.com
                          www.publix.com/pd/pretzel-crisps-pretzel-crackers-deli-style.../RIO-PCI-164438
                          Find product information for Pretzel Crisps Pretzel Crackers, Deli Style, Original online at Publix.com.


                          Pretzel Crisps Pretzel Crackers, Deli Style, Garlic Parmesan : Publix.com
                          https://www.publix.com/pd/pretzel-crisps-pretzel-crackers-deli.../RIO-PCI-164382
                          Find product information for Pretzel Crisps Pretzel Crackers, Deli Style, Garlic Parmesan online at
                          Publix.com.



                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 3 of 9

2 of 8                                                                                                                                                        10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                                 https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          Pretzel Crisps Thin Deli Style, Everything | CVS.com
                          https://www.cvs.com › Household & Grocery › Food & Snacks › Pretzels
                                      Rating: 5 - 1 review
                          Pretzel Crisps Thin Deli Style, Everything at CVS Pharmacy. ✓ FREE 1-2 day shipping on qualifying
                          orders!


                          VMG Snacks on Pretzel Crisps Exit - Private Equity Beat - WSJ
                          https://blogs.wsj.com/privateequity/2012/10/15/vmg-snacks-on-pretzel-crisps-exit/
                          Oct 15, 2012 - Snack Factory LLC, the company behind Pretzel Crisps, a flat pretzel cracker that
                          comes in a variety of flavors, was sold to snack maker to ...


                          Pretzel Crisps® (pretzelcrisps) on Pinterest
                          https://www.pinterest.com/pretzelcrisps/
                          Pretzel Crisps® | Was making a pretzel from the best parts of the pretzel crazy or genius? Both. Crazy
                          genius. Because we're snack geniuses.


                          Pretzel Crisps - FDA
                          https://www.fda.gov/safety/recalls/ucm510965.htm
                          Jul 12, 2016 - Baptista's Bakery, Inc. announced a voluntary recall of a limited number of 30 oz. Snack
                          Factory Original Pretzel Crisps packages because they ...


                          Pretzel Crisps - marlo marketing
                          https://marlomarketing.com/case-studies/pretzel-crisps/
                          Snack Factory, maker of Pretzel Crisps, the original flat pretzel cracker, has tasked marlo marketing
                          with introducing a steady stream of new products to both ...


                          Peppermint Pretzel Crisps | I Wash You Dry
                          https://iwashyoudry.com/peppermint-pretzel-crisps/
                                        Dec 9, 2016 - I'm hopelessly addicted to these Peppermint Pretzel Crisps and guess
                                        what?!… you will be too! These super easy Peppermint Pretzel Crisps ...




                          Snack Factory Everything Pretzel Crisps | 7.2 Oz. | Chips, Crackers ...
                          https://www.hannaford.com/product/Snack-Factory...Pretzel-Crisps/740845.uts
                          Snack Factory Everything Pretzel Crisps. ... Snack Factory Everything Pretzel Crisps. Snack Factory
                          Everything Pretzel Crisps. Write a review. Write the first ...


                          PRETZEL CRISPS: The Importance of Evaluating A Trademark's ...
                          https://www.mintz.com/.../2012-02-pretzel-crisps-importance-evaluating-trademarks-s...
                          Feb 22, 2012 - You know Pretzel Crisps -- the thin, crunchy pretzel crackers that seem to go perfectly
                          with any type of dip. Well, the company that makes ...


                          MWS: No Twist on Pretzel Crisps on Remand - Akerman LLP
                          https://www.akerman.com/en/perspectives/no-twist-on-pretzel-crisps-on-remand.html
                          Sep 18, 2017 - Princeton Vanguard launched its PRETZEL CRISPS brand in 2004. After receiving
                          patent protection for its flattened pretzels, Princeton ...


                          Chocolate Caramel Pretzel Crisps Recipe - Allrecipes.com
                          https://www.allrecipes.com/recipe/256718/chocolate-caramel-pretzel-crisps/
                                        30 min - 124 cal
                                        These chocolate-caramel snacks are dipped in chocolate and topped with chocolate chips
                                        and crumbled toffee brittle.




                          Pretzel Crisps | LinkedIn
                          https://www.linkedin.com/company/pretzel-crisps
                          Learn about working at Pretzel Crisps. Join LinkedIn today for free. See who you know at Pretzel
                          Crisps, leverage your professional network, and get hired.


                          Pretzel Crisps Original Deli Style Pretzel Crackers | Hy-Vee Aisles ...
                          https://www.hy-vee.com/grocery/.../Pretzel-Crisps-Original-Deli-Style-Pretzel-Cracker...
                          Hy-Vee Aisles Online Grocery Shopping.


                          Snack Factory Deli Style Garlic Parmesan Pretzel Crisps
                          https://www.cashwisedelivers.com/displayproductdetail?productId...922...
                          Deli-Style GARLIC PRETZEL CRISPS are a zingy twist on an old favorite, with great gourmet taste from
                          naturally wholesome ingredients. The best part of the ...


                          Snack Factory Original Deli Style Pretzel Crisps: Calories, Nutrition ...
                          https://www.fooducate.com/product/.../C7E1D518-31E6-11E0-A55F-1231380C180E
                                      Rating: 4.3 - 176 votes
                          Personalized health review for Snack Factory Original Deli Style Pretzel Crisps: 110 calories, nutrition
                          grade (C), problematic ingredients, and more. Learn the ...


                          Snack Factory Pretzel Crisps, 26 oz. - BJs WholeSale Club
                          https://www.bjs.com/product/snack-factory-pretzel-crisps...-/3000000000000199455
                          Snack Factory Pretzel Crisps are thin, crunchy pretzel crackers that are great for dipping or topping.
                          Plus, they contain no trans fat, saturated fat or cholesterol so ...


                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 4 of 9

3 of 8                                                                                                                                                     10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                                   https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          Butterfinger Pretzel Crisps | Lemon Tree Dwelling
                          https://www.lemontreedwelling.com/butterfinger-pretzel-crisps/
                                                    Rating: 5 - 1 vote - 10 min
                                        Feb 19, 2016 - These Butterfinger Pretzel Crisps combine salty pretzel crisps with milk
                                        chocolate, a hint of rum extract, and BUTTERFINGERS! These are your ...




                          Chocolate Pretzel Crisps Nachos Recipe | Food Network
                          https://www.foodnetwork.com/recipes/chocolate-pretzel-crisps-nachos-3414668
                          Toss together your desired amount of Pretzel Crisps®, chocolate chips and mini marshmallows in a
                          large bowl. Turn them out onto your serving dish.


                          Pretzel Crisps Original Deli Style Pretzel Crackers 7.20 oz Giant Eagle
                          grocery.gianteagle.com › Giant Eagle › Grocery › Snacks › Chips & Pretzels › Pretzels
                          Pretzel Crisps Original Deli Style Pretzel Crackers Resealable for freshness. All natural. Kosher
                          Pareve. at Giant Eagle.


                          Pretzel Crisps – Snyder's-Lance – Let's Connect
                          https://slletsconnect.com/pretzel-crisps/
                          Pretzel Crisps; Product Name. UPC. UPC Code: The numeric code located directly below the bar code.
                          Manufacturer Code. Manufacturer/Production Code: The ...


                          Order Snack Factory Pretzel Crisps Deli Style Original Crisps | Fast ...
                          https://www.freshdirect.com/pdp.jsp?productId=gro_snkfct_prtzorg&catId...
                          Perfectly salted Original Pretzel Crisps give you that satisfying, hearty crunch in a versatile shape that's
                          dippable, spreadable, and deliciously snackable.


                          Sports Night Pretzel Crisps | With Cabot Cheddar | Cabot Creamery
                          https://www.cabotcheese.coop/sports-night-pretzel-crisps
                                        99 cal
                                        Details. These Sports Night Pretzel Crisps are a perfect game day recipe for any crowd.
                                        Enjoy this free downloadable Game Day cookbook now.




                          Pretzel Crisps New Varieties | Convenience Store News
                          https://csnews.com/pretzel-crisps-new-varieties
                          Snack Factory, a recent addition to Campbell Soup Co.'s snack portfolio, added two more varieties to its
                          Pretzel Crisps line: Sourdough and Cinnamon Sugar.


                          Fry's - Snack Factory Original Pretzel Crisps
                          https://www.frysfood.com/p/snack-factory-original-pretzel-crisps/0004950800600
                          Shop for Snack Factory Original Pretzel Crisps at Fry's. Find quality deli products to add to your next
                          in-store or ClickList order.


                          Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz - Vitacost
                          https://www.vitacost.com/snack-factory-pretzel-crisps-minis-original-6-2-oz-1
                                     Rating: 5 - 1 review
                          Snack Factory Pretzel Crisps® Minis Original Description. Thin, Crunchy Pretzel Crackers. Rethink
                          Your Pretzel! Baked • All Natural • Big Flavor • Mini Bites.


                          Snack Factory® Pretzel Crisps® Now Non-GMO Project Verified – The ...
                          https://www.nongmoproject.org/.../snack-factory-pretzel-crisps-now-non-gmo-project...
                          Jun 2, 2015 - Snack Factory® Pretzel Crisps®, the world's first – and the original – flat-baked pretzel
                          cracker, today announces that it has achieved Non-GMO ...


                          Super Bowl Snacks: These 3 Pretzel Crisp Recipes Are Too Easy
                          https://www.wideopeneats.com/3-snack-factory-pretzel-crisp-recipes-that-are-perfect-f...
                          Jan 26, 2018 - Taking an old favorite and giving it a modern twist, the Snack Factory® Original Pretzel
                          Crisps are topped with sweet and savory ingredients ...


                          4 Fab Pretzel Crisps® Bites - TipHero
                          https://tiphero.com/4-fab-pretzel-crisps-bites/
                                        Dec 14, 2017 - We're using our favorite Snack Factory® Original Pretzel Crisps® to
                                        create not one, not two, not three, but FOUR Dessert Pretzel Bites that are ...




                          Pretzel Crisps Recipe - The 36th AVENUE
                          www.the36thavenue.com/pretzel-crisps-recipe/
                                        15 min
                                        Dec 10, 2014 - SO, I brought my Holiday Pretzel Crisps, a very tasty and very simple to
                                        make recipe for you to share with your loved ones this year.




                          Dillons - Snack Factory Everything Pretzel Crisps
                          https://www.dillons.com/p/snack-factory-everything-pretzel-crisps/0004950800620
                          Shop for Snack Factory Everything Pretzel Crisps at Dillons. Find quality deli products to add to your
                          next in-store or ClickList order.




                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 5 of 9

4 of 8                                                                                                                                                       10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                                  https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          Pretzel Crisps Pretzel Crackers Deli Style Original - Reasor's Foods
                          https://www.reasors.com/shop?product_id=33434
                          Resealable for freshness. Crunch 'em. Crack 'em. Dip 'em. Stack 'em. Pretzel Crisps are a modern
                          twist on an old favorite. They're the best part of the pretzel - all ...


                          Pretzel Crisps Original Deli Style Pretzel Crackers 14.00 oz Harris Teeter
                          grocery.harristeeter.com › ... › Grocery › Snacks › Chips & Pretzels › Pita / Bagel Chips
                          Pretzel Crisps Original Deli Style Pretzel Crackers Thin, crunchy pretzel crackers. Rethink your pretzel!
                          0 g fat. All natural. The or ... at Harris Teeter.


                          DollarTree.com | Snack Factory Original Pretzel Crisps, 3-oz. Bags
                          https://www.dollartree.com/snack-factory-original-pretzel-crisps-3oz-bags/244912
                                       Rating: 5 - 3 reviews
                          Crisp, salty, and perfect for dipping or stacking! These pretzel crisps are the ideal shape and size for
                          cheeses, dips, or appetizer trays and are excellent additions ...


                          Pretzel Crisps - Sesame | Walnut Creek Foods
                          https://www.walnutcreekfoods.com/products/candy-snacks.../pretzel-crisps-sesame
                          Wheat flour, seasoning (sesame seeds and salt), sugar, malt syrup (corn syrup, malt extract).
                          ***Contains: Wheat & Milk. Made in a facility that processes Soy.


                          Pretzel Crisps® Deli Style Buffalo Wing Pretzel Crackers Reviews
                          https://www.influenster.com › ... › Pretzels › Pretzel Crisps Pretzels
                                       Rating: 4.8 - 505 reviews
                          Our Buffalo Wing Pretzel Crisps® flavor is a crowd pleaser! Everyone loves the spicy flavor sprinkled
                          right on top of each crisp. Enjoy them with ranch dip, blue ...


                          Order Acme - Snack Factory Pretzel Crisps Buffalo Wing
                          https://www.orderacme.com/product/.../snack-factory-pretzel-crisps-buffalo-wing
                          Product Details. Snack Factory Pretzel Crisps Buffalo Wing. Snack Factory?? Pretzel Crisps?? Buffalo
                          Wing. Bold & spicy. Thin, crunchy pretzel crackers.


                          How I Was Surprised and Delighted by Pretzel Crisps on Twitter ...
                          https://www.ovrdrv.com/how-i-was-surprised-and-delighted-by-pretzel-crisps-on-twitt...
                          Dec 2, 2013 - The consumer in me thinks that Pretzel Crisps are delicious. The marketer in me loves
                          how this brand rolls on Twitter.


                          Snack Factory Pretzel Crisps Consumer Insights and Demographics ...
                          https://infoscout.co/brand/snack_factory_pretzel_crisps
                          Snack Factory Pretzel Crisps consumers are more likely to purchase Snack Factory Pretzel Crisps
                          during larger pantry stocking trips. Brands such as Sabra, ...


                          White Chocolate Peppermint Pretzel Crisps - Real Life Dinner
                          https://reallifedinner.com/white-chocolate-peppermint-pretzel-crisps/
                                        10 min
                                        Nov 29, 2016 - Holy Yum! That's about all I can say about these White Chocolate
                                        Peppermint Pretzel Crisps. Who' d have thought crushed candy canes could ...




                          Smith's - Snack Factory Organic Original Pretzel Crisps
                          https://www.smithsfoodanddrug.com/p/snack-factory...pretzel-crisps/0004950825075
                          Shop for Snack Factory Organic Original Pretzel Crisps at Smith's. Find quality snacks products to add
                          to your next in-store or ClickList order.


                          Food City | Snack Factory Pretzel Crisps
                          https://www.foodcity.com/product/0004950800620/
                          Snack Factory® Everything Pretzel Crisps®.Thin, crunchy pretzel crackers.Deli style.Rethink Your
                          Pretzel®!Non GMO Project Verified.nongmoproject.org.


                          Fred Meyer - Snack Factory Gluten Free Original Pretzel Crisps
                          https://www.fredmeyer.com/p/snack-factory-gluten...pretzel-crisps/0004950825006
                          Shop for Snack Factory Gluten Free Original Pretzel Crisps at Fred Meyer. Find quality deli products to
                          add to your next in-store or ClickList order.


                          Two new flavors at Pretzel Crisps - Beverage Daily
                          https://www.beveragedaily.com/.../NEW-PRODUCTS-GALLERY-From-thinkKIDS-p...
                          Jun 19, 2018 - Two new flavors at Pretzel Crisps. Snack Factory is adding two new flavors to its
                          Pretzel Crisps line: Sourdough and Cinnamon Sugar.


                          QFC - Snack Factory Organic Original Pretzel Crisps
                          https://www.qfc.com/p/snack-factory-organic...pretzel-crisps/0004950825075
                          Shop for Snack Factory Organic Original Pretzel Crisps at QFC. Find quality snacks products to add to
                          your next in-store or ClickList order.


                          Calories in Pretzel Crisps, Buffalo Wing from Snack Factory - Nutritionix
                          https://www.nutritionix.com/i/snack.../pretzel-crisps.../51c3d6df97c3e6d8d3b5410d
                          Jan 23, 2017 - Calories and other nutrition information for Pretzel Crisps, Buffalo Wing from Snack
                          Factory.



                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 6 of 9

5 of 8                                                                                                                                                      10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                                  https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          Pretzel Crisps | Resnick Distributors
                          https://www.resnickdistributors.com/store/snacks/pretzel-crisps/
                          Pretzel Crisps Original 3oz. sff-005_1z · Pretzel Crisps Buffalo Wing 3oz. garlic. Pretzel Crisps Garlic
                          Parmesean 3oz. Snacks. Goodness Knows Bar · Promax ...


                          Snack Factory Launches USDA-Certified Organic Pretzel Crisps
                          https://www.winsightgrocerybusiness.com/.../snack-factory-launches-usda-certified-or...
                          Feb 9, 2017 - Snack Factory Pretzel Crisps launched its newest variety, Organic Original Pretzel
                          Crisps. As the latest better-for-you snack offering within the ...


                          Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps ...
                          https://www.businesswire.com/.../Snack-Factory®-Introduces-USDA-Certified-Organi...
                          Feb 7, 2017 - Snack Factory® Pretzel Crisps®, the world's first – and the original – flat-baked pretzel
                          cracker, today announces the launch of its newest ...


                          King Soopers - Snack Factory Original Pretzel Crisps
                          https://www.kingsoopers.com/p/snack-factory-original-pretzel-crisps/0004950800600
                          Shop for Snack Factory Original Pretzel Crisps at King Soopers. Find quality deli products to add to
                          your next in-store or ClickList order.


                          Hummus with Pretzel Crisps?! | The Hummus Blog - ‫חומוס להמונים‬
                          https://humus101.com/EN/2007/06/19/hummus-with-pretzel-crisps/
                          Jun 19, 2007 - Sabra To Go (and a similar product from the competing Tribe brand) is a combination of
                          packaged hummus with Pretzel Crisps. Something that ...


                          Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz | Kroger Ship
                          https://ship.kroger.com/p/049508002161/snack-factory-pretzel-crisps-minis-original
                          Buy Snack Factory Pretzel Crisps® Minis Original at Kroger. We carry all the Pantry items you're
                          looking for.


                          Bon Appétit: Pretzel Crisps Party — Mighty Oak
                          https://mightyoakgrows.com/snack-factory-pretzel-crisps/
                          To show the many ways that Snack Factory's Pretzel Crisps can be served for the holidays, we worked
                          with Bon Appétit to throw a pretzel party. We “dressed up” ...


                          00049508006190 - Pretzel Crisps Pretzel Crackers, Deli Style ...
                          https://www.festfoods.com/shop?id=2368045&store_id=1976...pretzel-crisps...
                          0 g saturated fat. 0 mg cholesterol. 110 calories. Crunch 'em. Crack 'em. Dip 'em. Stack 'em. Pretzel
                          Crisps are a modern twist on an old favorite. They're the best ...


                          Nutrition Facts for Snack Factory Pretzel Crisps - Buffalo Wing ...
                          https://www.myfooddiary.com/foods/.../snack-factory-pretzel-crisps-buffalo-wing
                          Snack Factory pretzel crisps - buffalo wing - 110 calories, 1.5g of fat, and 22g of carbs per 10 crackers.
                          Visit our site for complete nutrition facts for this item and ...


                          Jewel Osco » Pretzel Crisps
                          https://www.jewelosco.com/tag/pretzel-crisps/
                          When most of us think of the Big Game we think of get-togethers full of our favorite not-so-healthy
                          snacks. But, January is also the time of year when dedication to ...


                          Snack Factory Pretzel Crisps - Jalapeno Jack 7.20 oz Key Food
                          www.keyfood.com › Key Food › Grocery › Snacks › Chips & Pretzels › Pretzels
                          Snack Factory Pretzel Crisps - Jalapeno Jack 7.20 oz at Key Food.


                          Pretzel Crisps | Saucey: Alcohol Delivery
                          https://www.saucey.com/brands/pretzel-crisps
                          Discover Pretzel Crisps on Saucey. Order online & enjoy free 30-min local delivery or get items shipped
                          directly to your door in 2 days.


                          Pretzel Crisps Deli Style Everything Pretzel Crackers
                          https://www.millerandsonssupermarket.com/shop?product_id=33437
                          Crunch 'em. Crack 'em. Dip 'em. Stack 'em. Pretzel Crisps are a modern twist on an old favorite.
                          They're the best part of the pretzel - all the flavor and crunch you ...


                          Packaging that Kills (a Trademark) | DuetsBlogDuetsBlog
                          https://www.duetsblog.com/2014/03/articles/.../packaging-that-kills-a-trademark/
                          Mar 3, 2014 - The current packaging of Snack Factory's Pretzel Crisps pretzel crackers might qualify
                          as killer, but a long-anticipated and important trademark ...


                          Parmesan-Pretzel Crisps Recipe | Taste of Home
                          https://www.tasteofhome.com/recipes/parmesan-pretzel-crisps/
                                        20 min - 16 cal
                                        Parmesan-Pretzel Crisps. I usually have the ingredients on hand and it is so easy to
                                        make, guest's really think you have gone the extra mile. —Pauline ...




                          Snack Factory Original Pretzel Crisps | Binny's Beverage Depot
                          https://www.binnys.com/snack-factory-original-pretzel-crisps-588102.html
                          Snack Factory Original Pretzel Crisps. Item. 588102. Be the first to review this product. Size Pack. 7.2

                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 7 of 9

6 of 8                                                                                                                                                      10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                                    https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          oz. $3.49. Case of 12. $41.88. Available; Check All Stores.


                          Pretzel Crisps Pretzel Crackers Deli Style Original
                          https://www.clementsmarket.com/shop/?product_id=33434
                          Resealable for freshness. Crunch 'em. Crack 'em. Dip 'em. Stack 'em. Pretzel Crisps are a modern
                          twist on an old favorite. They're the best part of the pretzel - all ...


                          Pretzel Crisps Begging People On Twitter Not to Give It Up For Lent ...
                          time.com/13098/brand-you-never-heard-of-is-begging-you-not-to-stop-eating-it/
                          Mar 5, 2014 - Pretzel Crisps is really, really worried that people are going to give it up for Lent. So as
                          part of a strange social media marketing move, it took to ...


                          Snack Factory Bacon Habanero Pretzel Crisps - The Party Source
                          thepartysource.com/snack-factory-bacon-habanero-pretzel-crisps
                          Perfectly flavored Bacon Habanero Pretzel Crisps give you that satisfying, hearty crunch in a versatile
                          shape that's dippable, spreadable, and deliciously ...


                          On Remand, TTAB Again Finds PRETZEL CRISPS ... - The TTABlog
                          https://thettablog.blogspot.com/2017/.../precedential-no-25-on-remand-ttab-again.htm...
                          Sep 11, 2017 - In May 2015, the CAFC (opinion here) vacated the TTAB's decision (here) finding the
                          term PRETZEL CRISPS to be generic for "pretzel crackers ...


                          City Market - Snack Factory Original Pretzel Crisps
                          https://www.citymarket.com/p/snack-factory-original-pretzel-crisps/0004950800600
                          Shop for Snack Factory Original Pretzel Crisps at City Market. Find quality deli products to add to your
                          next in-store or ClickList order.


                          Pretzel Crisps Double Facebook Likes In 36 Hours – Adweek
                          https://www.adweek.com/digital/pretzel-crisps-double-facebook-likes-in-36-hours/
                          Apr 11, 2011 - It turns out there were quite a few fans of Pretzel Crisps clicking around Facebook – and
                          rewarding those customers with a money-saving ...


                          Snyder's-Lance, Inc.
                          snyderslance.com/
                          about us. Snacking is a part of life. Learn more about our passion for snacking and why we make
                          snacking better! more. people. Want to know more about ...


                          Snyders Of Hanover Pretzel Crisps Honey Mustard&Onion Review ...
                          https://www.youtube.com/watch?v=yKfKAh_nVVQ
                                                 4 hours ago - Uploaded by Survival Collectors
                                                 Hi, Survival Collectors here and today Kyle reviews Snyders Of Hanover Pretzel
                                                 Crisps Honey Mustard&Onion ...
                                        ▶ 3:04



                          Pretzel Crisps® (@pretzelcrisps) • Instagram photos and videos
                          https://www.instagram.com/pretzelcrisps/?hl=en
                          42.3k Followers, 6350 Following, 1810 Posts - See Instagram photos and videos from Pretzel Crisps®
                          (@pretzelcrisps)


                          Defending Your Brand: How Smart Companies Use Defensive Strategy to
                          ...
                          https://books.google.com/books?isbn=1137082127
                          Tim Calkins - 2012 - Business & Economics
                          FritoLay employed the same strategy when battling Princeton Vanguard's Pretzel Crisps brand of
                          pretzels. When Princeton Vanguard tried to file fora trademark ...


                          About Campbell's - Who We Are - Careers at Campbell Soup Company
                          careers.campbellsoupcompany.com/who-we-are/
                          ... Snyder's of Hanover, Lance, Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps,
                          Pop Secret, Emerald, Late July and other brand names.


                          50 Halloween Candy Alternatives — Boston Mamas
                          https://www.bostonmamas.com/blog/halloween-candy-alternatives
                          3 days ago - Popcorn. Popcorn balls. Pretzels. Pretzel crisps. Rice krispie bars. S'mores bars. Veggie
                          chips. Yogurt covered pretzels. Yogurt covered raisins ...


                          Kroger - Mexicouponers
                          https://mexicouponers.com/kroger/
                          Starting 10/24 Kroger will be offering a BOGO SALE on Snack Factory Pretzel Crisps on sale for $3.49,
                          use a Tearpad coupon to pay $1.25 each! (Valid thru ...


                          Boomer & Carton: Audio Proof Of Boomer's Hazy 'MNF' Broadcast ...
                          https://newyork.cbslocal.com/.../boomer-carton-audio-proof-of-boomers-hazy-mnf-br...
                          Jan 13, 2014 - Pretzel Crisps® (@PretzelCrisps) January 13, 2014. You May Also Be Interested In
                          These Stories. Red Sox Take World Series Opener, Beat ...


                          MWBG # 2 - Super Awesome Gaming Weekend! 09/21 by Married with ...
                          www.blogtalkradio.com/married-with.../mwbg-2--super-awesome-gaming-weekend
                          Sep 21, 2016 - Garnish with extra shredded cheese, crumbled bacon, and chopped green onions. Serve

                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 8 of 9

7 of 8                                                                                                                                                        10/24/2018, 11:02 AM
"pretzel crisps" - Google Search                                                                             https://www.google.com/search?source=hp&ei=SInQW8-xJOWHggfu...


                          with your favorite potato chips or pretzel crisps.



                          Searches related to "pretzel crisps"

                          pretzel crisps flavors              pretzel crisps ingredients
                          pretzel crisps where to buy         pretzel crisps walmart
                          pretzel crisps nutrition            pretzel crisps dark chocolate
                          pretzel crisps recipe               pretzel crisps buffalo




                                                                               2       Next


                            United States - From your Internet address - Use precise location - Learn more

                          Help     Send feedback        Privacy     Terms




                       Case 3:17-cv-00652-KDB-DSC Document 42-11 Filed 10/29/18 Page 9 of 9

8 of 8                                                                                                                                                 10/24/2018, 11:02 AM
